          Case 3:20-cv-00266-KGB Document 8 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

EARNEST TERRELL FRIAR, JR.                                                              PLAINTIFF

v.                                Case No. 3:20-cv-00266-KGB

NEWPORT POLICE DEPARTMENT, et al.                                                   DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Earnest Terrell Friar Jr.’s complaint is dismissed without prejudice. The relief sought is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 28th day of January, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
